[pic]






      IN THE
      TENTH COURT OF APPEALS


      No. 10-02-133-CV

   LEWIS DANIELS,
                                                   Appellant
   v.

   DR. H. GERTHON MORGAN
   AND DOROTHY MORGAN,
                                                   Appellees


      From the 13th District Court
      Navarro County, Texas
      Trial Court # 99-00-08622-CV


      MEMORANDUM OPINION


   Lewis Daniels filed suit against Dr. H.  Gerthon  Morgan  and  his  wife
Dorothy for personal injuries he sustained when he fell while moving a  roll
of carpet padding from the  Morgans=  attic.   The  trial  court  granted  a
summary judgment motion filed by the Morgans, and Daniels appealed.
   Daniels has now filed a motion to dismiss his appeal.  He  states,  AThe
Appellant and Appellee have resolved all pending issues in this  matter  and
it is the request of the  Appellant  that  the  pending  Appeal  .  .  .  be
Dismissed.@  Daniels prays that costs be paid by the party incurring same.
   Rule of Appellate Procedure 42.1(a)(2) provides:
   (a)  The appellate court may dispose of an appeal as follows:
       (2) in accordance with a motion of appellant to dismiss the appeal or
       affirm the appealed judgment or order; but  no  other  party  may  be
       prevented from seeking any relief to  which  it  would  otherwise  be
       entitled.
Tex. R. App. P. 42.1(a)(2).
   The dismissal motion filed by Daniels complies with the requirements  of
the appellate rules.  The Morgans have not filed a  response.   Accordingly,
this cause is dismissed with costs to be taxed against the  party  incurring
same.


                                         PER CURIAM

Before Chief Justice Davis,
   Justice Vance, and
   Justice Gray
Appeal dismissed
Opinion delivered and filed May 15, 2002
Do not publish
[CV06]